Woaorabiu        H. A.   Elodgeo,     Page 2
:

                 9.      Aftot the Taxes a?% lsvtcd by the COSYSXI~S-
          elono71~’      Court and       certifiad     to   the Tax   A44sssor-
          Collector of tba County doos the Tax krcemor-ml-
,.        lector have any loqal authority to an&e any changes
          la the retea levied aHhough u sabsoqbcat election has                      _
          been htld to either dccrcase  or increasa the rate I

               “I em of the oplnlon that the authority for iavyla2
          the C3hcnmoslSchool Ziatrictm taxas is wholly ~ulthfn
          the pawar 01 the ~ommlmiionurp’     Court, sin0 that the
          Tax ,hseesor dods not hcvc tho authority    to grant MY
          changer aftor the levy Is made and cartlficd to hkn by
          tbu Gourb

                *i ~hdi be p]en6ed t0 he%% yOU76pinloa    4t &II
          very earliest eoovcnlence as an election    hss been or-
          de-d for an i~crcaee in tha taxea of a ccmmoa       school
          district, if this election carries there will be a request
          for a change ia the oats levied by the Commloclorrera*
          Court, whtch was dorm at the roauiar moetiag 00 Mep
          12, 1941.*

              The mwwor to yorrr flrct quostloa 1s found in the rp&flc
     tormr  end rcqulremcnts of the pertban:   statutec. Article 2784,
     Re~ulsod CM1 Stalute4, provides. in perrt, as foliowot

                “The commlastonercl court for the eommoa aehool
          dlstrlctr in it’s couaty, and t-h distrtct eehool trustaes
         .for the independent school diutrlcte      lacorporated  for
          rchool purposar only, &all have power to levy tutd cause
          to bo collected the annual taxes and to ieaue the bonds
          hetoln authorlrad,    auk&act to the followinng ptotislonst*

                 Arttcle 2795, Rovlaed               Civil Statutes, pz-ovides, fn part,
     RU followa:

               *The conrmbhnors      coult, at the tlma of levying
          taxes for county pufpoeee,  shall 01~0 levy upan ail tox-
          able property  within &ny cammoa school dlstrtct the rats
          of tan so voted if 4 specific     rate ha4 been vokd;      other-
          wltw mid court     shall Icvy such a rate within tb Ihr.it
          so voted aa has been dctsrmtned         by tbo board of trustees
          Of S4ld district  4nd the COUnty muper~nteodcnt        and CWti-
          fled to said court by the county super&tcr.d!ont.         IL such
          tax ha8 bsea voted ailcr the levy 41 county taxas, ft ohaii
          bc levied at 8x1~ tie&in;!   of Raid eaart prior to t.ba dc-
          iivc7y of t.ke ocecssrr.cat   rolls   by the ascesser.m
    lfonarable 11.A. liodge*, Papr 3



              Under the foregoing hmlteo   we answer your tir6t queutlon
    la the efftrmatlve.

:            Your second questloa findo sptciflc anmver in our oplnlm
    No. O-2364 to tfonorablo I:. L. !~v:arquess, County Auditor, ;vhrrrton
    Cmnly, Wkwton, Texas, from whtch we quote:

             The date wken such ret&r     term of the Cmmlr-
        eioaers’ Court may meet for tiae purpose of levying tbo
        county tax arldo from the nbove reqzlrementr ie of-
        fected by Rrticio 6dYa-ll of Veaaoa’a Annotated Clvll
        bmute6, which provides in part as follows:

                  The    Caanmlsslonors Court ln each
             ceuuty sbsll each year provide far l public
             hoartna on the county bud@--which    hear-
             &g shall take, place on some date to be
             named by the Commissioners’ Court sub-
             s,a umntto hWu6t l!ith aEd prkar to t%ivy
             ?iihTy-,*-~ awn .dxm-rnac
                                     ‘1 omrs   r;oorl.
             * * *‘(Lnderscorlrq  ours) .

              ??ou are advlscd therefore thst It is necessary that
        ‘the publtc hearing on the county budget 1s heid QD some
         date subsequent to Irusst 15th snd that the Commlsslon-
         ers’ Court may not levy the tax until after such the.
         There is no requirement however that the Commlrslon-
         CPS* Court must Walt tint11 SephMbOr to levy the couaty
         tar.

             *It 1s (he oplnlon of this department thet If, as you
        outltno ln your letter, the Commiosioners’ Court lo ln
        session at a ragulnar term of cald court in August on a
        dote subrcquent to tbo date on which the publlc hearbng
        ca the county budget was held that the Comudeslmers*
        #urt may on such date levy the county tax.”

              Although thls oplnlon Involve8 the levy of county tsxea, we
    have seen that the samc otatutory proccduro obtained with reference
    to common school dlstrlct taxes. Kence. It follown from thte rulinq
    that tha tax Levy mad@ by the Cfxzxs~s&b3ncr6' ‘:ourt Of your iounty
    at ita regular tneetinagon hiey 12, 13‘41.la unoutbortzeci and Invalid
    beccruw a lawslul tsx levy csnaot be n;adc until oorr:e regular term OK
    6aid Court 6ub6CqUfSt   t0 .kIgU6t 15, 1911. ‘flS CUCkOW 0 COPY Of the
    oplnlon adverted to far your complete laformation.
I




        Hmorabl!     H. A. tfodger, Page 4



                  Attowering  your tbtrd question, we mfcr egoin to the
        ctetutor quoted, In part, in our dl6cu65ioa under your first ques-
        tion, es statutory al;thortty ior our cc~elu~lon that the Asaeseor-
        Collector of tax66 of a county ha6 no lawful authority to mcko
        any ch~a~e6, by way of Iacrearrc o? din-~&ion,     of the tax tato
        theretofore lavtad by a Commipsrkm~ra Court, raqardleao of the
        tbne such attempted action is taken aad despite the fact th a tl nub-
        acquent election ha6 bocn held to either decrca6e or increaaa the
        rate. Such actioa would be toJItamount    to a new levy, and the power
        aad duty to levy tax66 for common school diStriCt6 of a county \6
        ve6ted exclusively ln the Commtssioners’      court of the county.

                   Ifowover, it i6 a corol&ny     from our CoAclusi~~ and dla-
        cuorloa under yolr sacoad qua&Ion, that the Commissioners*
        Court of .your county may. at a rtplar        tarm, 6Ubs6qWAt to Aug-
        tist IS, 1941.levy a tar for common       school W&lets      of the county,
        ln accordance    with the biercased or decreaecd rate voted at the
        contemplates election. k, thaa?eat such election Is heki on e date
        subsequent to this tar levy by the Cotnmtsslon6rs* Court, it never-
        theless appeare that said Court may make another levy of taxes in
        accordnncc    with the ratoa voted at such election, providing ouch
        Icvy it mad6 *at any meetinq OS raid cow1         prior   to ths delivery
        of the 666666moat       rolls by ths a66eise0r”.  Thie 66Cm6 to be the
        bhwkncnt      of article     27%. Revised Zlvll btatotcs,   quoted 1~ part.
        at the outclotof thts opinion.

                   Trusting th6 forego&$    fully aaawern your several     lnqulrle8.
        wt   arc



                                                      voy    truly Your8

                                              ATTORM?XGENEFIALOFTEXAS


                                              Et3     /S/ Rat M. Gaff, Jr.

                                                                    Aeclotaat

        APPROVED      JULY 28.1941

        /S/ Orover Feller6

        FLRST ASSXSTANT
        ATTORNEY      GF3CZRAl.a
    .
    .   l%!N:lh:sm



        APPROVED      OPIN!C!N COMMITTEE

             RY BWB. Cb6lrmaa